            Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 1 of 17



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

       -and-

REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                     7:19-cv-08785

Michelle Ann Cicciarella, individually and
on behalf of all others similarly situated
                                  Plaintiff
                                                              Class Action Complaint
                    - against -

Califia Farms, LLC
                                  Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.       Califia Farms, LLC (“defendant”) manufactures, distributes, markets, labels and sells

almondmilk beverages purporting to be characterized by vanilla under the Califia Farms brand

(“Products”).

       2.       The Products are available to consumers nationwide from third-party retailers,

including brick and mortar and online stores and directly from defendant’s website.



                                                   1
                Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 2 of 17



           3.     The Products are sold in sizes including 48 FL OZ (1.4 L) in regular and unsweetened

varieties.

           4.     The Products’ labeling or advertising makes direct representations with respect to

their primary recognizable and characterizing flavor, by the words “VANILLA” and

“UNSWEETENED VANILLA” in the center of the label, and vignette, a vanilla flower on top of

an almond, shown below.1

                                   Vanilla                Unsweetened Vanilla




I. Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand


           5.     By law, vanilla refers to the “the total sapid and odorous principles extractable from



1
    21 C.F.R. § 101.22(i).


                                                     2
             Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 3 of 17



one-unit weight of vanilla beans.”2

        6.      Shortly after the passage of the Pure Food and Drugs Act of 1906, E. M. Chace,

Assistant Chief of the Foods Division of the U.S. Department of Agriculture’s Bureau of

Chemistry, noted “There is at least three times as much vanilla consumed [in the United States] as

all other flavors together.”3

        7.      This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise methods to imitate vanilla’s flavor and appearance.

        8.      Though the Pure Food and Drugs Act was enacted to “protect consumer health and

prevent commercial fraud,” little has changed in the past century beyond the artifices employed.4

        9.      Daily headlines alert us to this resurgent international threat of “food fraud” – from

olive oil made from cottonseeds to the horsemeat scandal in the European Union.5

        10.     While “food fraud” has no agreed-upon definition, its typologies encompass an ever-

expanding, often overlapping range of techniques with one common goal: giving consumers less

than what they bargained for.

        11.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings.”6




2
  21 C.F.R. §169.3(c)
3
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
4
  Berenstein, 412.
5
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
6
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.


                                                         3
            Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 4 of 17



        12.      Its value as the second most expensive flavoring after saffron has made it a constant

target of those seeking to dilute, imitate, fortify, and “extend” the flavor of this tropical orchid.7

        13.      The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities.8

         Type of Food Fraud                                       Application to Vanilla

    ➢ Cheating on analytical tests               •   Manipulation of the carbon isotope ratios to
       by containing markers                         produce synthetic vanillin with similar carbon
       specifically tested for                       isotope composition to natural vanilla

    ➢ Cheating by giving                         •   Ground vanilla beans and/or seeds to provide visual
       consumers the impression                      appeal as “specks” so consumer thinks they are a
       the food or ingredient is                     result of the product containing real vanilla bean,
       present in greater amounts                    when the ground beans have been exhausted of
       and/or higher quality form                    flavor, and any vanilla flavor tasted may not even
       than it actually contains                     be due to the presence of real vanilla

    ➢ Substitution or Replacement                •   Tonka beans, which are banned from entry to the
       a food product/ingredient                     United States, instead of vanilla beans
       with an alternate food                    •   Coumarin, phytochemical found in Tonka beans, to
       product/ingredient of lower                   increase the vanilla flavor perception
       quality

    ➢ Coloring agents to produce a               •   Caramel in vanilla extracts to darken the
       more attractive color                         substance’s color additives like caramel to enhance
                                                     the hue of an imitation vanilla so it more closely
                                                     resembles real vanilla9



7
  “Extend” in the context of flavoring is a modern way to say “dilute” or “adulterate” – to make what is being
“extended” go farther. Since “dilute” and “adulterate” have a deserved negative connotation, the flavor industry and
technical trade literature use the euphemistic term, “extend,” or sometimes “fortify.”
8
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
9
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                         4
            Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 5 of 17



                                                 •    Annatto and turmeric in dairy products purporting
                                                      to be flavored with vanilla, to darken the color to
                                                      better resemble the hue of rich, yellow butter

     ➢ Addition of less expensive                •    Synthetically produced ethyl vanillin, derived from
        substitute ingredient to                      wood pulp, tree bark or coal tar
        mimic flavor of more
        valuable component

     ➢ Ingredient list deception10               •    Subtle,    yet    deliberate     misidentification       and
                                                      obfuscation of a product’s components and
                                                      qualities as they appear on the ingredient list –
                                                      “ground vanilla beans” as containing actual vanilla
                                                      flavor when they are devoid of any naturally
                                                      occurring vanilla flavor

     ➢ Diluting/Extending                        •    Combination with a variety of flavoring substances
                                                      such as propenyl guaethol (“Vanitrope”), a
                                                      “flavoring agent [, also] unconnected to vanilla
                                                      beans or vanillin, but unmistakably producing the
                                                      sensation of vanilla”11

                                                 •    “Spiking” or “fortification” of vanilla through
                                                      addition of natural flavors which simulate the taste
                                                      of vanilla, contrary to consumer expectations and
                                                      law


         14.    One or more of these “food fraud” typologies are evident in the Products.


II. The Representations are Misleading because the Flavor is Not Only Derived from Vanilla

      and/or the Amount of Vanilla is Insufficient to Independently Characterize the Products


10
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar
11
   Berenstein, 423.


                                                         5
               Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 6 of 17



           15.    The front labels represent that the vanilla (i) flavor is exclusively derived from the

vanilla plant and (ii) present in an amount sufficient to independently characterize the Products.

           16.    These representations are misleading because they do not reference flavors other than

vanilla even though the ingredient lists reveal the Products contains “Natural Flavor.”12

                                             Ingredient List (Regular)




                 INGREDIENTS: ALMONDMILK (WATER, ALMONDS), CANE
                 SUGAR, CALCIUM CARBONATE, NATURAL FLAVORS,
                 SUNFLOWER LECITHIN, SEA SALT, POTASSIUM CITRATE,
                 LOCUST BEAN GUM, GELLAN GUM.

           17.    “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive…which

contains the flavoring constituents” from a natural source such as plant material and can refer to

combinations of natural flavors.13

           18.    Reasons for combining flavors prior to their addition to the food include the volatile

nature of flavoring constituents, ease of us and consistency.

           19.    If the “natural flavor” only consisted of vanilla, this more valuable ingredient would

be listed, i.e., vanilla flavor or flavoring, instead of the opaque and ubiquitous “natural flavor.”

           20.    The declaration of “natural flavor” in products represented as characterized by

vanilla refers to a combination of flavors from real vanilla and non-vanilla natural sources, such

as tree bark or lignin.




12
     The unsweetened vanilla product contains the same ingredients except for cane sugar.
13
     21 C.F.R. § 101.22(a)(3).


                                                           6
             Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 7 of 17



         21.    When these non-vanilla flavors simulate and resemble vanilla, they are described as

“other natural flavors.”14

         22.    The ingredient most commonly used in the trade when requiring some vanilla flavor

with non-vanilla flavors is “Vanilla With Other Natural Flavors” or “Vanilla WONF.”1516

         23.    Because the Products contain flavor not derived from the characterizing food

ingredient of vanilla, their unqualified, prominent and conspicuous representation as “Vanilla” and

“Unsweetened Vanilla” is false, deceptive and misleading.

         24.    If the amount of vanilla is insufficient to independently characterize the Products, a

non-misleading description and name would be “Natural Vanilla Flavored Almondmilk” or

“Vanilla Flavored Almondmilk,” if the “natural flavors” or “other natural flavors” do not purport

to simulate vanilla or contain vanillin.17

         25.    The composition of the natural flavors used in the Products is known only to

defendant at this time such that an accurate and non-misleading flavor designation cannot be

determined beyond the present conclusion that the unqualified representation as vanilla is

misleading.


III. Conclusion



14
   21 C.F.R. § 101.22(i)(1)(iii) (“If the food contains both a characterizing flavor from the product whose flavor is
simulated and other natural flavor which simulates, resembles or reinforces the characterizing flavor, the food shall
be labeled in accordance with the introductory text and paragraph (i)(1)(i) of this section and the name of the food
shall be immediately followed by the words "with other natural flavor" in letters not less than one-half the height of
the letters used in the name of the characterizing flavor.”)
15
   An ingredient designated “[CHARACTERIZING FLAVOR] + WONF” should contain enough flavor from the food
or flavor which precedes “WONF” to sufficiently independently characterize the food. At this time and until
discovery, the precise amount of vanilla contained in the Products’ “Natural Flavor” is unknown.
16
   Some have argued that the vanilla standards of identity prohibit “extending” – adulterating or diluting – vanilla
through the addition of “other natural flavors” because this would result in boosting or fortification of the vanilla
flavor with vanillin.
17
   21 C.F.R. § 101.22(i)(1)(i) (“If the food is one that is commonly expected to contain a characterizing food ingredient,
e.g., strawberries in "strawberry shortcake", and the food contains natural flavor derived from such ingredient and an
amount of characterizing ingredient insufficient to independently characterize the food”).


                                                            7
            Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 8 of 17



        26.   The proportion of the characterizing component, vanilla, has a material bearing on

price or consumer acceptance of the Products because it is more expensive and desired by

consumers.

        27.   Had Plaintiff and Class members known the truth about the Products, they would not

have bought the Products or would have paid less.

        28.   The Products contain other representations which are misleading and deceptive.

        29.   As a result of the false and misleading labeling, the Products cost no less than $6.99

per 48 OZ (1.4 L), excluding tax – premium prices compared to other similar products represented

in a non-misleading way.

                                      Jurisdiction and Venue


        30.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        31.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        32.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        33.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        34.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        35.   Plaintiff is a citizen of Westchester County, New York

        36.   Defendant is a Delaware limited liability company with a principal place of business

in Los Angeles, California (Los Angeles County) and upon information and belief, no member of



                                                   8
           Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 9 of 17



defendant is a citizen of New York.

        37.   During the class period, Plaintiff purchased one or more of the Products identified

herein for personal use, consumption or application based on the above representations, for no less

than the price indicated, supra, excluding tax, within their districts and/or states.

        38.   Plaintiff would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


        39.   The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

        40.   The complaint contains Plaintiff(s) from: New York, who will represent her state

sub-class of persons who purchased any Products containing the actionable representations during

the statutes of limitation.

        41.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if Plaintiff and class members are

entitled to damages.

        42.   Plaintiff’s claims and the basis for relief are typical to other members because all

were subjected to the same representations.

        43.   Plaintiff is an adequate representative because his interests do not conflict with other

members.

        44.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        45.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.



                                                  9
           Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 10 of 17



         46.   Plaintiff’s counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

         47.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                       and Consumer Protection Statutes of Other States and Territories

         48.   Plaintiff asserts causes of action under the consumer protection statutes of New York

and may be subsequently joined by plaintiffs from other states under the consumer protection acts

below.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;
   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.
      seq.;
   c. Arizona Consumer Fraud Act, Ariz. Rev. Stat. Ann. §§ 44-1521 et. seq.;
   d. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;
   e. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair
      Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;
   f. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;
   g. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;
   h. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;
   i. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;
   j. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;
   k. Georgia Fair Business Practices Act, §10-1-390 et. seq.;
   l. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and
      Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
   m. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
   n. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;
   o. Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-1 et. seq.;
   p. Iowa Consumer Fraud and Private Right of Action for Consumer Frauds Act, Iowa Code
      Ann. § 714.16 et seq.;
   q. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;
   r. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the
      Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;
   s. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§
      51:1401, et. seq.;
   t. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform
      Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;
   u. Maryland Consumer Protection Act, Md. Code, Com. Law § 13-101 et seq.;
   v. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws Ch. 93A;
   w. Michigan Consumer Protection Act, §§ 445.901, et. seq.;
   x. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and
      Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et. seq.;


                                                  10
         Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 11 of 17



   y. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;
   z. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;
   aa. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,
       et. seq.;
   bb. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska
       Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;
   cc. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;
   dd. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;
   ee. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;
   ff. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;
   gg. New York General Business Law (“GBL”) §§ 349 & 350;
   hh. North Carolina General Statutes Chapter 75: Monopolies, Trusts and Consumer Protection,
       N.C. Gen. Stat. §§ 75-1.1 through 75-35;
   ii. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;
   jj. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;
   kk. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
   ll. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);
   mm. Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Pa. Stat. Ann. §§
       201-1 et. seq.;
   nn. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-
       13.1-1 et. seq.;
   oo. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;
   pp. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified
       Laws §§ 37 24 1, et. seq.;
   qq. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;
   rr. Texas Deceptive Trade Practices-Consumer Protection Act, Tex. Bus. & Com. Code Ann.
       §§ 17.41 et. seq.;
   ss. Utah Consumer Sales Practices Act, Utah Code Ann. §§ 13-11-1 et. seq.;
   tt. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;
   uu. Virginia Consumer Protection Act, Va. Code Ann. §§ 59.1-196 et. seq.;
   vv. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;
   ww. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,
       et. seq.;
   xx. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.; and
   yy. Wyoming Consumer Protection Act, Wyo. Stat. Ann.§§ 40-12-101 et. seq.;

       49.   Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       50.   Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       51.   After mailing appropriate notice and demand, any subsequent plaintiff in a State

where notice is required prior to seeking damages under that State’s Consumer Protection Statutes,


                                               11
          Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 12 of 17



will have mailed and/or have amended this complaint to request damages.

       52.      Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because (1) it gives the impression to consumers the Products are only flavored by the

characterizing ingredient and contains more of the characterizing ingredient than they actually do

and (2) the ingredient list fails to dispel ambiguity and reinforces the front-label impression as to

a greater amount of the characterizing ingredients.

       53.      Plaintiff and class members relied on the representations and omissions, paying more

than they would have, causing damages.

                                         Negligent Misrepresentation

       54.      Plaintiff incorporates by reference all preceding paragraphs.

       55.      Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through representing the characterizing ingredient was

present in greater amount than it was and affirmatively representing the Products was flavored

only by vanilla.

       56.      Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       57.      This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       58.      The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       59.      Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the




                                                  12
            Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 13 of 17



Products.

       60.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

              Breaches of Express Warranty Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       61.    Plaintiff incorporates by reference all preceding paragraphs.

       62.    Defendant manufactures and sells products which contain the identified

characterizing ingredients and/or flavors which are desired by consumers.

       63.    The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not.

       64.    Defendant’s front labels informed and warranted to Plaintiff the Products contained

only the characterizing ingredients to impart flavor, and that they were present in amounts

sufficient to independently characterize the food and that the flavor imparted to the Products was

a result of the food ingredients and not “natural flavors” or “other natural flavors.”

       65.    Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products flavoring on the front labels and knew or should have known same were false or

misleading.

       66.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       67.    Plaintiff provided or will provide notice to defendant and/or its agents,

representatives, retailers and their employees.

       68.    The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.



                                                  13
          Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 14 of 17



        69.   Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


        70.   Plaintiff incorporates by references all preceding paragraphs.

        71.   Defendant’s purpose was to sell products which purported to contain valuable and

desired characterizing ingredient(s) or flavor(s), and represent the Products were exclusively or

predominantly flavored from that ingredient and contained sufficient independent amounts of

same.

        72.   The Products were not flavored exclusively from the characterizing ingredient but

from flavor compounds blended together and labeled as “natural flavor” and “artificial flavor.”

        73.   Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained flavor from non-vanilla sources on the front label, because it knows consumers

prefer foods that are flavored from food ingredients instead of added flavor ingredients and contain

enough of the characterizing food ingredients to flavor the Products.

        74.   Defendant’s intent was to secure economic advantage in the marketplace against

competitors by appealing to consumers who value products with sufficient amounts of the

characterizing ingredients for the above-described reasons.

        75.   Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                          Unjust Enrichment

        76.   Plaintiff incorporates by references all preceding paragraphs.

        77.   Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,



                                                14
          Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 15 of 17



who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

       and disgorgement for members of the State Subclasses pursuant to the consumer protection

       laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: September 22, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056
                                                                         -and-



                                                15
Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 16 of 17



                                         Reese LLP
                                         Michael R. Reese
                                         100 West 93rd Street, 16th Floor
                                         New York, NY 10025
                                         Telephone: (212) 643-0500
                                         Facsimile: (212) 253-4272
                                         mreese@reesellp.com




                             16
         Case 7:19-cv-08785-CS Document 1 Filed 09/22/19 Page 17 of 17



7:19-cv-08785
United States District Court
Southern District of New York

Michelle Ann Cicciarella, individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Califia Farms, LLC
                                         Defendant




                                   Class Action Complaint


                             Sheehan & Associates, P.C.
                              505 Northern Blvd., #311
                                Great Neck, NY 11021
                                Tel: (516) 303-0552
                                Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: September 22, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
